FILED
                           NOT FOR PUBLICATION                              JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GOLDEN STATE BANK, a California                  No. 10-56388
Corporation,
                                                 D.C. No. 5:10-cv-00526-GW-OP
               Plaintiff-Counter-Defendant -
Appellee,
                                                 MEMORANDUM *
  v.

FIRST-CITIZENS BANK & TRUST
COMPANY, a North Carolina corporation,

               Defendant-Counter-Claimant
- Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                           Submitted January 11, 2011 **

Before: BEEZER, TALLMAN and CALLAHAN, Circuit Judges.

       First-Citizens Bank & Trust Company appeals from the district court’s order

expunging a lis pendens and ordering that certain real property not be sold or

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
encumbered without prior approval from the court or the arbitrator in the parties’

pending arbitration proceedings. Having conducted a review of the record, and the

briefing in this appeal, we conclude that the district court's order is not an order

granting, modifying or denying a preliminary injunction. 28 U.S.C.A. §

1292(a)(1). Consequently, this interlocutory appeal is dismissed for lack of

jurisdiction.

       DISMISSED.




                                           2